 



EXHIBIT 10.8
PRENTISS PROPERTIES TRUST
CHANGE IN CONTROL SEVERANCE PROTECTION PLAN
FOR KEY EMPLOYEES
ARTICLE I
Effective Date
     Effective as of October 3, 2005 (the “Effective Date”) PRENTISS PROPERTIES
TRUST (the “Company”) hereby establishes the PRENTISS PROPERTIES TRUST Change in
Control Severance Protection Plan for Key Employees (the “Plan”) as set forth in
this document.
ARTICLE II
Definitions
     For purposes of this Plan, the following terms shall be defined as follows:
     2.1 “Accrued Compensation” shall mean an amount that includes all amounts
earned, accrued or otherwise payable to a Participant as of the Participant’s
Termination Date including (i) accrued pro rata Base Salary, (ii) reimbursement
for reasonable and necessary expenses incurred by the Participant on behalf of
the Company during the period ending on the Termination Date, (iii) vacation
pay, (iv) the full target cash bonus for the year in which the termination
occurs under the Company’s applicable annual bonus plan and any other bonus for
any prior period which has not been paid as of the Qualifying Termination, and
(v) any commissions that have accrued but have not been paid prior to the
Termination Date, and/or any commissions or partial commissions that become
payable after the Qualifying Termination.
     2.2 “Affiliate” means (i) any person directly or indirectly controlling,
controlled by, or under common control with such other person, (ii) any
executive officer, director, trustee or general partner of such other person,
and (iii) any legal entity for which such person acts as an executive officer,
director, trustee or general partner. The term “person” means and includes any
natural person, corporation, partnership, association, limited liability company
or any other legal entity.
     2.3 “Base Salary” shall mean a Participant’s annualized base salary,
calculated at the greater of the rate in effect (i) immediately prior to a
Change in Control or (ii) as of the Participant’s Termination Date.
     2.4 “Board” means the Board of Trustees of the Company.
     2.5 “Bonus Amount” shall mean the 2004 bonuses paid to a Participant or
deferred by a Participant.

 



--------------------------------------------------------------------------------



 



     2.6 “Cause” shall mean:
             (a) Willful misconduct of the Participant in connection with the
performance of any of his or her duties, including without limitation,
misappropriation of funds or property of the Company or any of its Affiliates or
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the Company or any of its Affiliates;
             (b) Conduct by the Participant that would result in material injury
to the reputation of the Company if he or she were retained in his or her
position with the Company, including without limitation, conviction of a felony
under the laws of the United States or any state thereof, or of an equivalent
crime under the laws of any other jurisdiction;
             (c) Continued or deliberate neglect by the Participant of his or
her employment duties;
             (d) Any failure to comply substantially with any written rules,
regulations, policies or procedures of the Company, if such non-compliance could
be expected to have a material and adverse effect on the Company’s business and
which has not been cured after reasonable notice;
             (e) Any willful failure to comply with the Company’s internal
policies regarding insider trading or insider dealing which has not been cured
after reasonable notice;
             Provided, however, that in the case of a determination by the
Company that Cause exists based upon clauses (b) or (c) of this definition, the
Company shall provide the Participant written notice of such grounds for
termination, and the Participant shall have a period of fourteen (14) days in
which to cure such Cause to the reasonable satisfaction of the Board; and
     2.7 “Change in Control” shall mean that (a) the Company has consummated a
transaction pursuant to any agreement with any person or entity that involves
the transfer of ownership of more than fifty percent (50%) of the Company’s
total assets or earnings power on a consolidated basis, as reported in the
Company’s consolidated financial statements filed with the Securities and
Exchange Commission (including an agreement for the acquisition of the Company
by merger, consolidation, or statutory share exchange regardless of whether the
Company is intended to be the surviving or resulting entity after the merger,
consolidation, or statutory share exchange or for the sale of substantially all
of the Company’s assets to the person or entity), (b) as the direct or indirect
result of, or in connection with, a cash tender or exchange offer, a merger or
other business combination or combination of these transactions, the persons who
were trustees of the Company before such transactions cease to constitute a
majority of the Board, or any successor’s board, within two years of the last
such transaction, (c) any person or entity is or becomes an Acquiring Person, or
(d) during any period of two consecutive calendar years, the Continuing Trustees
cease for any reason to constitute a majority of the Board. For purposes of the
preceding sentence, “Continuing Trustee” means any member of the Board, while a
member of the Board and (1) who was a member of the Board prior to May 11, 2005
or (2) whose subsequent nomination or election to the Board was recommended or
approved by a majority of the Continuing Trustees; and “Acquiring Person” means
that (i) a person, considered

2



--------------------------------------------------------------------------------



 



alone or together with all Affiliates and associates of that person or entity,
becomes directly or indirectly the beneficial owner of securities representing
at least twenty percent (20%) of the Company’s outstanding securities entitled
to vote generally in the election of the Board, or (ii) a person or entity
enters into an agreement that would result in that person or entity satisfying
the conditions in subsection (i) or that would result in an Affiliate’s failure
to be an Affiliate.
     2.8 “Class A Participant” shall mean the Company’s Chief Financial Officer
and any Regional Managing Director of the Company employed by the Company prior
to and on the date of the occurrence of a Change in Control.
     2.9 “Class B Participant” shall mean any Senior Vice President of the
Company employed by the Company prior to and on the date of the occurrence of a
Change in Control.
     2.10 “Class C Participant” shall mean any other officer of the Company
employed by the Company prior to and on the date of the occurrence of a Change
in Control other than Michael V. Prentiss and Thomas F. August.
     2.11 “Code” shall mean the Internal Revenue Code of 1986 as amended and the
regulations promulgated thereunder.
     2.12 “Company” shall mean Prentiss Properties Trust, a Maryland real estate
trust or any successor thereto.
     2.13 “Continuation Period” shall mean for a Class A Participant, the
two-year period commencing on a Participant’s Termination Date; for a Class B
Participant, the eighteen month period commencing on a Participant’s Termination
Date; and for a Class C Participant, the one-year period commencing on a
Participant’s Termination Date.
     2.14 “Disability” shall mean (i) a Participant’s physical or mental
inability, confirmed by a licensed physician, to perform substantially any of
the material responsibilities of his or her position that continues for a period
of 180 consecutive days, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, a
Participant’s receipt of income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company.
     2.15 “Effective Date” shall mean the date the Plan is approved by the Board
or such other date as the Board shall designate in its resolution approving the
Plan.
     2.16 “Good Reason” shall mean:

  (a)   The Company requiring the Participant’s relocation more than fifty
(50) miles from the Participant’s primary office subsequent to the Change in
Control, without such Participant’s consent;

3



--------------------------------------------------------------------------------



 



  (b)   A material adverse alteration in the nature of his or her position,
provided that (i) a change of title or (ii) a change of reporting and, in either
case, a concomitant change of duties, shall not be considered a material adverse
alteration unless the duties are materially inconsistent with the participant’s
duties at the time of the Change in Control took place;     (c)   Exclusion from
the Company’s, or upon a Change of Control, its successor’s, long term incentive
plan or reduction by the Company of the Participant’s (i) annual base salary, or
(ii) target bonus; or     (d)   An assignment of duties to the Participant that
are materially inconsistent with his or her job description at the time the
Change in Control took place.

     2.17 “Notice of Termination” shall mean a notice that indicates the
specified provisions in this Plan, if any, relied upon as the basis for any
termination of employment and shall set forth in reasonable detail the facts and
circumstances, if any, claimed to provide a basis for termination of the
Participant’s employment under the provision so indicated.
     2.18 “Participant” shall mean any Class A Participant, Class B Participant
or Class C Participant.
     2.19 “Plan” shall mean the Prentiss Properties Trust Change in Control
Severance Protection Plan for Key Employees.
     2.20 “Qualifying Termination” shall mean a termination of employment (1) by
the Company for any reason other than Cause (including death or Disability) or
(2) by the Participant for Good Reason, and in the case of either (1) or (2),
within (a) for purposes of eligibility for the Severance Benefit, (i) two years
of a Change in Control for Class A Participants and Class B Participants or
(ii) one year of a Change in Control for Class C Participants, and (b) for
purposes of equity vesting and acceleration under Section 4.5 of the Plan, three
years from the later of: (i) a Change in Control or (ii) the date of grant of
any award of restricted stock or option in a successor entity that was granted
in connection with a Change in Control; provided, however, that if any such
termination occurs within one year prior to a Change in Control then the
termination of such Participant shall be deemed to be a Qualifying Termination
and such Participant shall be eligible for the benefits provided under
Article IV immediately upon the occurrence of the Change in Control.
     2.21 “Severance Benefit” shall mean the compensation and benefits payable
in accordance with Article IV of the Plan.
     2.22 “Termination Date” shall mean the date of termination of a
Participant’s employment.

4



--------------------------------------------------------------------------------



 



ARTICLE III
Participation
     Participants shall be those officers who qualify as Class A Participants,
Class B Participants or Class C Participants. Any individual who is a
Participant as of the occurrence of a Change in Control shall continue as a
Participant until the date on which the Participant has received the entire
amount of the Severance Benefit, if any, payable to such Participant under the
Plan, and for three years after a Change in Control for purposes of Section 4.5
of the Plan.
ARTICLE IV
Severance Benefit
     4.1 Right to Severance Benefit. A Participant shall be eligible for the
severance benefits set forth in this Article IV in the event that the
Participant experiences a Qualifying Termination. If the employment of a
Participant is terminated for any reason other than those constituting a
Qualifying Termination, the Participant shall not be entitled to any of the
benefits provided under this Article IV. Specifically, and without limiting the
generality of the foregoing, neither a termination of a Participant’s employment
by the Company for Cause nor a resignation by a Participant other than for Good
Reason shall constitute a Qualifying Termination. Notwithstanding anything to
the contrary, in the event of a Qualifying Termination of a Participant, the
Company shall require a Participant to execute a release of claims, in a form
satisfactory to the Company, as a precondition to receiving the benefits
provided under this Article IV.
     4.2 Amount of Severance Benefit. If a Participant experiences a Qualifying
Termination, he or she shall be entitled to the following Severance Benefit:
           (a) The Company shall pay to the Participant all Accrued Compensation
within fifteen (15) days after the Participant’s Termination Date;
           (b) The Company shall pay to a Class A Participant or Class B
Participant, as severance pay and in lieu of any further salary for periods
subsequent to such Participant’s Termination Date, an amount equal to the sum of
(i) such Participant’s Base Salary and (ii) such Participant’s Bonus Amount,
multiplied by the appropriate multiple which for a Class A Participant shall be
2.0 and for a Class B Participant shall be 1.5. The Company shall pay to a
Class C Participant, as severance pay and in lieu of any further salary for
periods subsequent to the Participant’s Termination Date, an amount equal to the
greater of (x) the sum of (1) the Participant’s Base Salary and (2) the
Participant’s Bonus Amount or (y) an amount equal to the product of
(A) one-twelfth (1/12) of the Participant’s Base Salary and (B) the number of
years such Participant had been employed by the Company prior to the Termination
Date. If any Participant receives any payment under any severance plan or policy
of the Company prior to payment under this Plan, the amount payable to the
Participant under this Section 4.2(b) shall be offset by the amount already paid
to the Participant under such plan or policy. The amount due under the first
sentence of this Section 4.2(b) shall be payable in a lump sum within fifteen
(15)

5



--------------------------------------------------------------------------------



 



days after the later of: (i) the Participant’s Termination Date and (ii) the
occurrence of the Change in Control if the Participant’s Qualifying Termination
took place prior to the Change in Control; and
           (c) During the Continuation Period, the Company shall at its sole
expense continue on behalf of the Participant and his or her dependents and
beneficiaries (i) medical, health, dental and prescription drug benefits,
(ii) long-term disability coverage and (iii) life insurance and other death
benefits coverage. The coverage and benefits (including deductibles, costs and
contributions by the Participant, if any) provided under this Section 4.2(c)
during the Continuation Period shall be no less favorable to the Participant and
his or her dependents and beneficiaries than the most favorable of such coverage
and benefits provided the Participant and his or her dependents and
beneficiaries during the 90-day period immediately prior to the Change in
Control or as of any date following the Change in Control but preceding the
Participant’s Termination Date. The obligation under this Section 4.2(c) with
respect to the foregoing benefits shall be limited if the Participant obtains
any such benefits pursuant to a subsequent employer’s benefit plans, in which
case the Company may reduce or eliminate the coverage and benefits it is
required to provide the Participant hereunder as long as the aggregate coverage
and benefits of the combined benefit plans is no less favorable to the
Participant than the coverage and benefits required to be provided hereunder.
Any period during which benefits are continued pursuant to this Section 4.2(c)
shall be considered to be in satisfaction of the Company’s obligation to provide
“continuation coverage” pursuant to Section 4980B of the Internal Revenue Code
of 1986, as amended, and the period of coverage under Section 4980B shall be
reduced by the period during which benefits are provided pursuant to this
Section 4.2(c).
           (d) Notwithstanding the foregoing, if any Participant has an
individual arrangement or agreement with the Company that would provide
different benefits than those set forth in this Section 4.2, such Participant
must choose between those benefits and the benefits set forth in this
Section 4.2; provided, however, that should any such Participant elect not to
receive the benefits under this Section 4.2, he or she shall still be entitled
to benefits under Sections 4.3, 4.4 and 4.5 hereof and shall receive the
benefits hereunder in addition to any benefits that may be offered under the
individual arrangement; provided however, there shall be no duplication of
benefits. For example, if a Participant is entitled to one year of compensation
under this Plan and two years of compensation under the individual arrangement,
such Participant shall receive two years of compensation.
     4.3 Mitigation. The Participant shall not be required to mitigate the
amount of any payment or benefit provided for in this Plan by seeking other
employment or otherwise and no such payment or benefit shall be offset or
reduced by the amount of any compensation or benefits provided to the
Participant in any subsequent employment except to the extent provided in
Section 4.2(c).
     4.4 Other Benefits. The Participant’s entitlement to any other compensation
or benefits shall be determined in accordance with the Company’s employee
benefit plans and other applicable programs, policies and practices as in effect
from time to time.

6



--------------------------------------------------------------------------------



 



     4.5 Equity Vesting and Acceleration. If the Qualifying Termination takes
place within three years of the later of: (i) a Change in Control or (ii) the
date of grant of any award of restricted stock or any option in a successor
entity that was granted in connection with a Change in Control, then the
restrictions with respect to any such grant of restricted stock to such
Participant shall immediately lapse, and any such option granted to such
Participant shall become immediately vested and exercisable.
ARTICLE V
Termination of Employment
     Following a Change in Control, any purported termination of employment,
either by the Company or by the Participant, shall be communicated by written
notice of termination to the other.
ARTICLE VI
Tax Gross-Up
     6.1 Gross-Up Payment. In the event it shall be determined that any payment
or distribution of any type to or for the benefit of the Participant, by the
Company, any Affiliate, any person who acquires ownership or effective control
of the Company or ownership of a substantial portion of the Company’s assets
(within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder) or any Affiliate of such
person, whether paid or payable or distributed or distributable pursuant to any
of the terms of this Agreement or otherwise (the “Total Payments”), is or will
be subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “Excise Tax”),
then the Participant shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Participant of
all taxes (including any interest or penalties imposed with respect to such
taxes), including any income tax, employment tax or Excise Tax, imposed upon the
Gross Up Payment, the Participant retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Total Payments.
     6.2 Determination By Accountant. All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under this Section 6.2, including determinations as to whether a Gross-Up
Payment is required, the amount of such Gross-Up Payment and amounts relevant to
the last sentence of this Section 6.2, shall be made by an independent
accounting firm selected by the Participant from among the five (5) largest
accounting firms in the United States (the “Accounting Firm”), which shall
provide its determination (the “Determination”), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter, both to the Company and the Participant by no later than
ten (10) days following the Termination Date, if applicable, or such earlier
time as is requested by the Company or the Participant (if the Participant
reasonably believes that any of the Total Payments may be subject to the Excise
Tax). If the Accounting

7



--------------------------------------------------------------------------------



 



Firm determines that no Excise Tax is payable by the Participant, it shall
furnish the Participant and the Company with a written statement that such
Accounting Firm has concluded that no Excise Tax is payable (including the
reasons therefor) and that the Participant has substantial authority not to
report any Excise Tax on his or her federal income tax return. If a Gross-Up
Payment is determined to be payable, it shall be paid to the Participant within
twenty (20) days after the Determination (and all accompanying calculations and
other material supporting the Determination) is delivered to the Company by the
Accounting Firm. Any determination by the Accounting Firm shall be binding upon
the Company and the Participant, absent manifest error. As a result of
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments not made by the Company should have been made
(“Underpayment”), or that Gross-Up Payments will have been made by the Company
which should not have been made (“Overpayments”). In either such event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an Underpayment, the amount of such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant. In the case of an Overpayment, the Participant shall, at the
direction and expense of the Company, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Company, and
otherwise reasonably cooperate with the Company to correct such Overpayment,
provided, however, that (i) the Participant shall not in any event be obligated
to return to the Company an amount greater than the net after-tax portion of the
Overpayment that he or she has retained or has recovered as a refund from the
applicable taxing authorities and (ii) this provision shall be interpreted in a
manner consistent with the intent of Section 6.2, which is to make the
Participant whole, on an after-tax basis, from the application of the Excise
Tax, it being understood that the correction of an Overpayment may result in the
Participant repaying to the Company an amount which is less than the
Overpayment.
ARTICLE VII
Successors to Company; Assignability by Participant
     7.1 Successors to Company. This Plan shall be binding upon and shall inure
to the benefit of the Company, its successors and assigns and the Company shall
require any successor or assign to expressly assume and agree to perform this
Plan in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. The
term “Company” as used herein shall mean a trust, corporation or other entity
acquiring all or substantially all the assets and business of the Company
whether by operation of law or otherwise.
     7.2 Assignability by Participant. Neither this Plan nor any right or
interest hereunder shall be assignable or transferable by a Participant or his
or her beneficiaries or legal representatives, except by will or by the laws of
descent and distribution. This Plan shall inure to the benefit of and be
enforceable by a Participant’s legal personal representative.

8



--------------------------------------------------------------------------------



 



ARTICLE VIII
Duration, Amendment and Plan Termination
     8.1 Duration. This Plan shall continue in effect until terminated in
accordance with Section 8.2.
     8.2 Amendment and Termination. Prior to a Change in Control, the Plan may
be amended or modified in any respect, and may be terminated, by resolution
adopted by a majority of the Board; provided, however, that no such amendment,
modification or termination that would adversely affect the benefits or
protection of any individual hereunder shall be effective if the Board action
authorizing such amendment, modification or termination is taken within the one
(1) year period immediately prior to a Change in Control, any such attempted
amendment, modification or termination being null and void ab initio; and
further provided, that the Plan may not be amended, modified or terminated,
(i) at the request of a third party who has indicated an intention or taken
steps to effect a Change in Control and who effectuates a Change in Control or
(ii) otherwise in connection with, or in anticipation of, a Change in Control
that actually occurs, any such attempted amendment, modification or termination
being null and void ab initio. From and after the occurrence of a Change in
Control, the Plan (i) may not be amended or modified in any manner that would in
any way adversely affect the benefits or protections provided to any individual
hereunder and (ii) may not be terminated until the third anniversary of the
Change in Control. Notwithstanding the foregoing, prior to the earlier of the
effective date of a Change in Control and December 31, 2005 (or such later date
that may be permitted under regulations and other guidance that may be issued
under Section 409A of the Code), the Board, in its sole discretion, shall have
the authority, but not the obligation, to modify the Plan to conform with
Section 409A of the Code so long as such modification is not adverse to
Participants.
     8.3 Form of Amendment. Any amendment or termination of the Plan shall be
effected by written instrument signed by a duly authorized officer or officers
of the Company, certifying that the amendment or termination has been approved
by the Board.
ARTICLE IX
Miscellaneous
     9.1 Employment at Will. Each Participant shall be an employee-at-will and
the Plan does not constitute a contract of employment or impose on the Company
any obligation to retain the Participant as an employee or change any employment
policies of the Company.
     9.2 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     9.3 Non-exclusivity of Rights. Nothing in this Plan shall prevent or limit
any Participant’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
Affiliates and for which the Participant may

9



--------------------------------------------------------------------------------



 



qualify, nor shall anything herein limit or reduce such rights as any
Participant may have under any other agreements with the Company or any of its
Affiliates; provided, however, that a Participant who is entitled to receive a
Severance Benefit hereunder shall not be entitled to any severance pay or
benefit under any other plan of, or agreement with, the Company or any
Affiliate. Amounts that are vested benefits or to which a Participant is
otherwise entitled under any plan or program of the Company or any of its
Affiliates shall be payable in accordance with such plan or program, except as
explicitly modified by this Plan.
     9.4 Settlement of Claims. The Company’s obligations to make the payments
provided for in this Plan and otherwise to perform its obligations hereunder
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, defense, recoupment, or other right that the Company may
have against a Participant or others.
     9.5 Governing Law. The validity, interpretation, construction and
performance of the Plan shall, to the extent not preempted by federal law, in
all respects be governed by and construed and enforced in accordance with the
laws of the State of Texas without giving effect to conflicts of law principles
thereof.
     9.6 Notwithstanding anything contained herein to the contrary, a Class A
Participant, Class B participant or Class C Participant shall not include the
Regional Managing Director for Southern California.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



            PRENTISS PROPERTIES TRUST
      By:   /s/ Thomas F. August         Thomas F. August        Chief Executive
Officer     


Change In Control Severance Protection Plan for Key Employees Dated October 3,
2005

